Citation Nr: 0116654	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-04 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Charleston, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO continued the 50 percent 
evaluation for post-traumatic stress disorder and denied a 
total disability rating for compensation purposes on the 
basis of individual unemployability.

In April 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  At the hearing, 
the veteran submitted additional evidence along with a waiver 
of initial review by the RO.  Accordingly, the Board may 
proceed with appellate review of the veteran's claims.  38 
C.F.R. § 20.1304(c) (2000).

The Board notes that the RO determined that the veteran was 
appealing only the denial of the total disability rating for 
compensation purposes on the basis of individual 
unemployability in his notice of disagreement and issued a 
statement of the case only as to that issue.  However, the 
Board has determined that the issue of entitlement to an 
increased evaluation for post-traumatic stress disorder is 
also properly before the Board.  Specifically, in the 
veteran's notice of disagreement, he stated he was appealing 
the determination in regards to his unemployability because 
of combat post-traumatic stress disorder.  Implicit in that 
statement is his disagreement with the continuance of the 
50 percent evaluation for post-traumatic stress disorder, as 
the criteria for a 100 percent evaluation contemplate the 
inability to work.  Additionally, the veteran's only service-
connected disability is post-traumatic stress disorder.  

Thus, the Board believes that the issue of entitlement to an 
increased evaluation for post-traumatic stress disorder is 
before the Board, and the Board will adjudicate such claim.  
The veteran is not prejudiced by this determination, as the 
decision is favorable.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by total 
occupational impairment and social impairment.

2.  A total rating for compensation based upon individual 
unemployability is not available to the veteran.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

2.  The veteran's claim for entitlement to a total rating for 
compensation based upon individual unemployability may not be 
considered in light of the assignment of a schedular 100-
percent evaluation for service-connected post-traumatic 
stress disorder.  VAOPGC 6-99, 64 Fed. Reg. 52,375 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard, 4 Vet. App. at 
393-94.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
November 1999 rating decision on appeal informed the veteran 
of the reasons and bases for the continuance of the 
50 percent evaluation for post-traumatic stress disorder and 
for the denial of a total disability rating for compensation 
purposes on the basis of individual unemployability.  In the 
February 2000 statement of the case, the RO provided the 
veteran with the pertinent regulations that applied to the 
veteran's claim for a total disability rating for 
compensation purposes on the basis of individual 
unemployability.  As stated above, although the veteran has 
not been notified of the criteria for post-traumatic stress 
disorder for evaluations in excess of 50 percent, the veteran 
is not prejudiced by such.  See Bernard, supra.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, Veterans of Foreign 
Wars of the United States.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
only having received treatment at VA, and the RO has obtained 
all of the veteran's VA treatment records.  The veteran has 
not alleged that there are any additional medical records 
related to treatment for his service-connected disabilities 
that have not been associated with the claims file.  Also, 
the RO has provided the veteran with a VA examination in 
compliance with the duty to assist.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

II.  Decision

A.  Post-traumatic stress disorder

Service connection for post-traumatic stress disorder was 
granted by means of a September 1998 rating decision and 
assigned a 50 percent evaluation, effective April 7, 1995.

The Board notes that the treatment reports addressed below 
were all written by the same VA psychologist.

A July 1993 VA outpatient treatment report shows the veteran 
complained of poor sleep, nightmares, intrusive thoughts, and 
anxiety.  The examiner entered a diagnosis of post-traumatic 
stress disorder and stated the veteran was totally disabled.

A January 1994 VA outpatient treatment report shows the 
examiner diagnosed post-traumatic stress disorder and major 
depression and stated that the veteran was unemployable.  In 
October 1994, the same examiner stated the veteran's post-
traumatic stress disorder was severe and caused him to be 
unemployable and totally disabled.  These same findings (that 
the veteran was totally disabled and unemployable) were made 
in 1995 and 1997 treatment reports.

An April 1998 VA outpatient treatment report shows the 
veteran reported sleep disturbance, nightmares, flashbacks, 
and intrusive thoughts.  The examiner noted the veteran's 
behavior was unreliable and unpredictable.  He stated the 
veteran was unable to obtain or retain employment.  The 
examiner stated the veteran had severe post-traumatic stress 
disorder, which caused the veteran to be unemployable and 
totally disabled.

A July 1998 VA outpatient treatment report shows the examiner 
stated the veteran was inflexible, inefficient, and had 
decreased persistence and pace.  He entered a diagnosis of 
post-traumatic stress disorder, stating it was severe and 
that the veteran was unemployable and totally and permanently 
disabled.  

A November 1998 VA outpatient treatment report shows the 
veteran was seen for his post-traumatic stress disorder 
symptoms.  He reported sleep disturbance and nightmares.  The 
examiner stated the veteran was inflexible and inefficient 
and entered a diagnosis of post-traumatic stress disorder, 
stating that it was chronic, caused severe industrial 
impairment, and that the veteran was unemployable and totally 
disabled.  

A March 1999 VA outpatient treatment report shows the veteran 
was seen for a one-on-one session related to his post-
traumatic stress disorder symptoms.  The veteran reported 
anxiety, depression, sleep disturbance, nightmares, intrusive 
thoughts, etc.  The examiner stated the veteran had chronic 
post-traumatic stress disorder with severe industrial and 
social impairment.  He added the veteran was unemployable.

A July 1999 VA outpatient treatment report shows the veteran 
reported continuing problems with post-traumatic stress 
disorder.  The examiner noted the veteran would get anxious, 
depressed, and angry trying to cope with stressful 
situations.  He stated the veteran had periods when he was 
overwhelmed with his symptoms.  The examiner noted the 
veteran had memory and concentration problems.  He reported 
the veteran had near continuous panic and depression 
affecting the ability to function independently, 
appropriately, and effectively; had difficulty in adapting to 
stressful circumstances, and was unable to establish or 
maintain effective work and social relationships.  The 
examiner entered a diagnosis of post-traumatic stress 
disorder, stating that it was severe, the veteran was totally 
unemployable, and that the veteran was totally and 
permanently disabled.  He entered a Global Assessment of 
Functioning (GAF) score of 42.

A November 1999 VA psychiatric evaluation report shows the VA 
psychiatrist concurred with the VA examiner's determination 
that the veteran had post-traumatic stress disorder  He 
entered a GAF score of between 40 and 50.

In an April 2001 letter, the examiner stated he had been 
treating the veteran for approximately eight years and that 
it was his professional opinion that the veteran was severely 
disabled and unemployable due to his service-connected post-
traumatic stress disorder.  He stated the veteran's behavior, 
emotions, and cognitions were variable, and did not reflect 
day-to-day functioning.  The examiner added that if the 
veteran was required to return to work, his symptoms would 
worsen.  He stated the veteran had a GAF score of 40.

At the April 2001 hearing, the veteran discussed the 
additional evidence he was submitting.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).

The criteria for mental disorders were amended in November 
1996.  The Board must consider both criteria in making its 
determination.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when regulation changes after claim has been filed 
but before appeal process has been completed, version most 
favorable to claimant will apply).  The Board will report 
both the pre-November 1996 and post-November 1996 criteria 
for post-traumatic stress disorder, but only at the 
100 percent evaluation, as the Board is granting a 
100 percent evaluation and reporting the disability 
evaluations less than 100 percent is unnecessary.

The pre-November 1996 criteria for the 100 percent evaluation 
are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996)

The post-November 1996 criteria for the 100 percent 
evaluation are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.132, Diagnostic Code 9411 (2000).

After having reviewed the evidence of record, including the 
veteran's testimony at the April 2001 hearing, the Board 
finds that the evidence supports the grant of a 100 percent 
evaluation for post-traumatic stress disorder.  The veteran's 
VA psychologist, whom he has been seeing since 1993 has 
determined that the veteran is unemployable and permanently 
and totally disabled as a result of his service-connected 
post-traumatic stress disorder.  This establishes that the 
veteran's disability is totally disabling and a 100 percent 
evaluation is warranted for the veteran's post-traumatic 
stress disorder symptomatology.  The Board notes that neither 
criteria is more favorable to the veteran's claim, as his 
symptomatology falls within both the pre-November 1996 and 
the post-November 1996 criteria.  

This determination is supported by the assignment of GAF 
scores of between 40 and 50.  Although the GAF score does not 
fit neatly into the rating criteria, the GAF score is 
evidence which the Court has noted the importance of and 
defined the terms of the GAF score.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF 
score between 31 and 40 is defined as "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Ibid.  (Emphasis added.)  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (discussing 
a GAF score of 50).

Although the Board is not bound by a treating physician rule, 
it concludes that in this case, the VA psychologist is in the 
best position to understand the degree of the veteran's 
impairment, and he has made an unequivocal determination that 
the veteran is unemployable due to his service-connected 
post-traumatic stress disorder.  Accordingly, a 100 percent 
evaluation for post-traumatic stress disorder is granted.

B.  A total disability rating for compensation purposes 
on the basis of individual unemployability

Under 38 C.F.R. § 4.16(a) (2000), total disability ratings 
for compensation may be assigned "where the schedular rating 
is less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of a service-
connected disability or service-connected disabilities.  
Since the Board has granted a 100 percent evaluation based on 
a schedular rating for the service-connected post-traumatic 
stress disorder, the veteran is not eligible for a total 
rating for compensation based upon individual 
unemployability.  Green v. West, 11 Vet. App. 472, 476 (1998) 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) 
("claim for [a total rating for compensation based upon 
individual unemployability] presupposes that the rating for 
the condition is less than 100%") and Holland v. Brown, 
6 Vet. App. 443, 446 (1994) (100% schedular rating "means 
that a veteran is totally disabled")).

Further, in VAOPGC 6-99, 64 Fed. Reg. 52,375 (1999), the 
General Counsel held that a claim for a total disability 
rating based on individual unemployability for a particular 
service-connected disability may not be considered when a 
schedular 100-percent rating is already in effect for another 
service-connected disability.  No additional monetary benefit 
would be available in the hypothetical case of a veteran 
having one service-connected disability rated 100-percent 
disabling under the rating schedule and another, separate 
disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  Id.  

Accordingly, the appeal from this issue is dismissed.



ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

The appeal from the denial of a total rating for compensation 
based upon individual unemployability is dismissed.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

